Fourth Court of Appeals
                                San Antonio, Texas
                                      March 29, 2018

                                   No. 04-17-00673-CV

                   BITTERROOT HOLDINGS LLC (Cross-Appellee),
                                 Appellant

                                             v.

                       HB PROPERTIES I LLC (Cross-Appellant),
                                   Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-01352
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
    The appellant’s second unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to April 6, 2018.

                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court